DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “at least one of controller parameter.” There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “at least one of controller parameter.” There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the controller parameter.” There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that Claim 13 is structured identically to Claim 8 (which is dependent on Claim 7), and that it appears that Claim 13’s cited dependence upon Claim 2 may be intended to be dependent upon Claim 12 instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over David et al, US Patent Pub. US 20140141695 A1 (hereinafter David) in view of Wang et al, US Patent Pub. US 20040023606 A1 (hereinafter Wang) in view of Somani, US Patent Pub. US 20200042021 A1 (hereinafter Somani) in view of Bonnell et al, US Patent Pub. US 20130111456 A1 (hereinafter Bonnell).

Claim 1
David teaches a chemical mechanical polishing apparatus (David, Para [0040-42] - - A chemical mechanical polishing apparatus.), comprising: a plurality of polishing stations, wherein each polishing station includes a platen to support a polishing pad and a polishing liquid dispenser to deliver a polishing liquid from a polishing liquid supply through a port onto the polishing pad (David, Para [0040-44], [0049] - - A plurality of polishing stations that include platens supporting a polishing pad and a polishing liquid dispenser that delivers a polishing liquid from a polishing liquid supply through a port onto the polishing pad.); a plurality of carrier heads movable between the polishing stations to hold a substrate against a selected polishing pad. (David, Para [0040-42], [0051] - - The polishing apparatus also includes a multiplicity of carrier heads to hold a substrate against a polishing pad.)
But David fails to specify a liquid flow controller (LFC) controlling flow of polishing liquid from the polishing liquid supply to a respective port.
However, Wang teaches a liquid flow controller (LFC) controlling flow of polishing liquid from the polishing liquid supply to a respective port. (Wang, Para [0086], [0104] - - A mass flow controller/”liquid flow controller” that controls the flow of polishing liquid from a polishing liquid supply to a respective port.)
David and Wang are analogous art because they are from the same field of endeavor.  They relate to chemical mechanical polishing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above chemical mechanical polishing system, as taught by David, and incorporating the mass flow controller that controls the flow of polishing liquid from a polishing liquid supply to a respective port, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide flow control and measurement of polishing solution by using the mass flow controller that controls the flow of polishing liquid from a polishing liquid supply to a respective port, as suggested by Wang (Para [0086]).
But the combination of David and Wang fails to specify an Ethernet for Control Automation Technology (EtherCAT) bus; a liquid flow controller array including a plurality of independently controllable liquid flow controllers (LFCs) coupled to an Ethernet for Control Automation Technology (EtherCAT) bus.
However, Somani teaches an Ethernet for Control Automation Technology (EtherCAT) bus; a liquid flow controller array including a plurality of independently controllable liquid flow controllers (LFCs) coupled to an Ethernet for Control Automation Technology (EtherCAT) bus. (Somani, Para [0077] - - An array of multiple independently controlled mass flow controllers/”liquid flow controllers” connected to an EtherCAT bus.)
David, Wang, and Somani are analogous art because they are from the same field of endeavor.  They relate to mass flow controller systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above mass flow controller system, as taught by David and Wang, and further incorporating the array of multiple independently controlled mass flow controllers connected to an EtherCAT bus, as taught by Somani.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for data transmission to and from multiple controllers by using the array of multiple independently controlled mass flow controllers connected to an EtherCAT bus, as suggested by Somani (Para [0077]).
But the combination of David, Wang, and Somani fails to specify a control system configured to obtain updated controller configuration data for the plurality of LFCs, and send commands in sequence automatically through the EtherCAT bus to each of the plurality of LFCs to cause each of the LFCs in sequence to download a copy of the updated controller configuration data through the EtherCAT bus.
	However, Bonnell teaches a control system configured to obtain updated controller configuration data for the plurality of LFCs, and send commands in sequence automatically through the EtherCAT bus to each of the plurality of LFCs to cause each of the LFCs in sequence to download a copy of the updated controller configuration data through the EtherCAT bus. (Bonnell, Para [0010-12], [0028-29] - - A control system consisting of multiple controllers/LFCs that obtain/”send commands in sequence to cause software downloads” updated software/”controller configuration data” versions for each controller/LFC that does not have a current software/”controller configuration data” version through an interconnect/”EtherCAT” bus.)
David, Wang, Somani, and Bonnell are analogous art because they are from the same field of endeavor.  They relate to controller systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, and Somani, and further incorporating the control system consisting of multiple controllers that obtain updated software versions for each controller that does not have a current software version through an interconnect bus, as taught by Bonnell.  
One of ordinary skill in the art would have been motivated to do this modification in order to have a preferred software version running on each controller by having the control system consisting of multiple controllers obtain updated software versions for each controller that does not have a current software version through an interconnect bus, as suggested by Bonnell (Abstract).

Claim 3
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
Wang further teaches each polishing station includes a temperature control liquid dispenser to deliver a heated or cooled liquid to the polishing pad to control through a respective port, 
and the plurality of LFCs includes a second multiplicity of LFCs with each respective LFC of the second multiplicity of LFCs controlling flow of the heated or cool liquid to the respective port. (Wang, Para [0109] - - A heat exchanger is coupled in line with a fluid supply to control/”heated or cooled” the temperature of the liquid provided to fluid delivered to each/”multiplicity of LFCs” platen.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, Somani, and Bonnell, and further incorporating the heat exchanger that is coupled in line with a fluid supply to control the temperature of the liquid provided to fluid delivered to each platen, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain fluid delivered to the platen by using a heat exchanger that is coupled in line with a fluid supply to control the temperature of the liquid provided to fluid delivered to each platen, as suggested by Wang (Abstract).


Claim 6
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
The combination of David, Wang, Somani, and Bonnell further teaches the plurality of LFCs has ten to fifty LFCs. (David, Para [0040] - - A plurality of polishing stations that can be an even number equal to or greater than four, each having liquid flow controls that would reach ten to fifty flow controls/LFCs.)

Claim 7
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
Somani further teaches the controller configuration data comprises at least one value for at least one of controller parameter. (Somani, Para [0006] - - Mass flow controllers/”liquid flow controllers” with a calibration parameter/”one value” to adjust a flow rate/”controller parameter”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, Somani, and Bonnell, and further incorporating the mass flow controllers with a calibration parameter to adjust a flow rate, as taught by Somani.  
One of ordinary skill in the art would have been motivated to do this modification in order to match a measured flow rate to values for the actual flow performance by using mass flow controllers with a calibration parameter to adjust a flow rate, as suggested by Somani (Para [0006]).

Claim 8
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
Somani further teaches the controller parameter comprises a flow rate. (Somani, Para [0006] - - Mass flow controllers/”liquid flow controllers” with a calibration parameter/”one value” to adjust a flow rate/”controller parameter”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, Somani, and Bonnell, and further incorporating the mass flow controllers with a calibration parameter to adjust a flow rate, as taught by Somani.  
One of ordinary skill in the art would have been motivated to do this modification in order to match a measured flow rate to values for the actual flow performance by using mass flow controllers with a calibration parameter to adjust a flow rate, as suggested by Somani (Para [0006]).

Claim 9
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
Bonnell further teaches the controller configuration data comprises controller firmware. (Bonnell, Para [0010-12], [0028-30] - - The control system consisting of multiple controllers that obtain updated software/”controller configuration data” versions for each controller that does not have a current software/”controller configuration data” version, which is stored as firmware on the controller.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, and Somani, and further incorporating the control system consisting of multiple controllers that obtain updated software versions for each controller that does not have a current software version, which is stored as firmware on the controller, as taught by Bonnell.  
One of ordinary skill in the art would have been motivated to do this modification in order to have a preferred software version running on each controller by having the control system consisting of multiple controllers obtain updated software versions for each controller that does not have a current software version, which is stored as firmware on the controller, as suggested by Bonnell (Abstract).

Claim 10
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
Bonnell further teaches the controller firmware comprises a version update of the controller firmware. (Bonnell, Para [0010-12], [0028-30] - - The control system consisting of multiple controllers that obtain updated software/”controller configuration data” versions/”version update” for each controller that does not have a current software/”controller configuration data” version.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, and Somani, and further incorporating the control system consisting of multiple controllers that obtain updated software versions for each controller that does not have a current software version, as taught by Bonnell.  
One of ordinary skill in the art would have been motivated to do this modification in order to have a preferred software version running on each controller by having the control system consisting of multiple controllers obtain updated software versions for each controller that does not have a current software version, as suggested by Bonnell (Abstract).

Claim 11
David teaches a method of operating a substrate processing system (David, Para [0040-42], [0121] - - A method of operating a chemical mechanical polishing/”substrate processing” apparatus.), comprising: controlling fluid flow through the plurality of fluid lines. (David, Para [0040-44], [0049] - - A plurality of polishing stations that that deliver polishing liquid from a polishing liquid supply through a plurality of fluid lines.)
But David fails to specify a liquid flow controller of the substrate processing system.
However, Wang teaches a liquid flow controller of the substrate processing system. (Wang, Para [0086], [0104] - - A mass flow controller/”liquid flow controller” that controls the flow of polishing liquid from a polishing liquid supply to a respective port.)
David and Wang are analogous art because they are from the same field of endeavor.  They relate to chemical mechanical polishing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above chemical mechanical polishing system, as taught by David, and incorporating the mass flow controller that controls the flow of polishing liquid from a polishing liquid supply to a respective port, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide flow control and measurement of polishing solution by using the mass flow controller that controls the flow of polishing liquid from a polishing liquid supply to a respective port, as suggested by Wang (Para [0086]).
But the combination of David and Wang fails to specify a plurality of liquid flow controllers (LFCs) coupled to an Ethernet for Control Automation Technology (EtherCAT) bus, and 
However, Somani teaches a plurality of liquid flow controllers (LFCs) coupled to an Ethernet for Control Automation Technology (EtherCAT) bus. (Somani, Para [0077] - - An array of multiple independently controlled mass flow controllers/”liquid flow controllers” connected to an EtherCAT bus.)
David, Wang and Somani are analogous art because they are from the same field of endeavor.  They relate to mass flow controller systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above mass flow controller system, as taught by David and Wang, and further incorporating the array of multiple independently controlled mass flow controllers connected to an EtherCAT bus, as taught by Somani.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for data transmission to and from multiple controllers by using the array of multiple independently controlled mass flow controllers connected to an EtherCAT bus, as suggested by Somani (Para [0077]).
But the combination of David, Wang, and Somani fails to specify obtaining updated controller configuration data for a plurality of liquid flow controllers of the substrate processing system; automatically downloading a copy of the updated controller configuration data through the EtherCAT bus, each of the plurality of liquid flow controllers controlling fluid flow of a separate fluid line from a plurality of fluid lines in the substrate processing system.
However, Bonnell teaches obtaining updated controller configuration data for a plurality of liquid flow controllers of the substrate processing system; automatically downloading a copy of the updated controller configuration data through the EtherCAT bus, each of the plurality of liquid flow controllers controlling fluid flow of a separate fluid line from a plurality of fluid lines in the substrate processing system. (Bonnell, Para [0010-12], [0028-29] - - A control system consisting of multiple controllers/LFCs that automatically obtain/”automatically download” updated software/”controller configuration data” versions for each controller/LFC that does not have a current software/”controller configuration data” version through an interconnect/”EtherCAT” bus in order to control fluid flow through a plurality of fluid lines using updated controller/LFC configuration data.)
David, Wang, Somani, and Bonnell are analogous art because they are from the same field of endeavor.  They relate to controller systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, and Somani, and further incorporating the control system consisting of multiple controllers that automatically obtain updated software versions for each controller that does not have a current software version through an interconnect bus in order to control fluid flow through a plurality of fluid lines using updated controller configuration data, as taught by Bonnell.  
One of ordinary skill in the art would have been motivated to do this modification in order to have a preferred software version running on each controller by having the control system consisting of multiple controllers automatically obtain updated software versions for each controller that does not have a current software version through an interconnect bus in order to control fluid flow through a plurality of fluid lines using updated controller configuration data, as suggested by Bonnell (Abstract).

Claim 12
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
Somani further teaches the controller configuration data comprises at least one value for at least one of controller parameter. (Somani, Para [0006] - - Mass flow controllers/”liquid flow controllers” with a calibration parameter/”one value” to adjust a flow rate/”controller parameter”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, Somani, and Bonnell, and further incorporating the mass flow controllers with a calibration parameter to adjust a flow rate, as taught by Somani.  
One of ordinary skill in the art would have been motivated to do this modification in order to match a measured flow rate to values for the actual flow performance by using mass flow controllers with a calibration parameter to adjust a flow rate, as suggested by Somani (Para [0006]).

Claim 13
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
Somani further teaches the controller parameter comprises a flow rate. (Somani, Para [0006] - - Mass flow controllers/”liquid flow controllers” with a calibration parameter/”one value” to adjust a flow rate/”controller parameter”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, Somani, and Bonnell, and further incorporating the mass flow controllers with a calibration parameter to adjust a flow rate, as taught by Somani.  
One of ordinary skill in the art would have been motivated to do this modification in order to match a measured flow rate to values for the actual flow performance by using mass flow controllers with a calibration parameter to adjust a flow rate, as suggested by Somani (Para [0006]).

Claim 14
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
Bonnell further teaches the controller configuration data comprises controller firmware. (Bonnell, Para [0010-12], [0028-30] - - The control system consisting of multiple controllers that obtain updated software/”controller configuration data” versions for each controller that does not have a current software/”controller configuration data” version, which is stored as firmware on the controller.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, and Somani, and further incorporating the control system consisting of multiple controllers that obtain updated software versions for each controller that does not have a current software version, which is stored as firmware on the controller, as taught by Bonnell.  
One of ordinary skill in the art would have been motivated to do this modification in order to have a preferred software version running on each controller by having the control system consisting of multiple controllers obtain updated software versions for each controller that does not have a current software version, which is stored as firmware on the controller, as suggested by Bonnell (Abstract).

Claim 15
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
Bonnell further teaches the controller firmware comprises a version update of the controller firmware. (Bonnell, Para [0010-12], [0028-30] - - The control system consisting of multiple controllers that obtain updated software/”controller configuration data” versions/”version update” for each controller that does not have a current software/”controller configuration data” version.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, and Somani, and further incorporating the control system consisting of multiple controllers that obtain updated software versions for each controller that does not have a current software version, as taught by Bonnell.  
One of ordinary skill in the art would have been motivated to do this modification in order to have a preferred software version running on each controller by having the control system consisting of multiple controllers obtain updated software versions for each controller that does not have a current software version, as suggested by Bonnell (Abstract).

Claim 16
David teaches a computer program product, tangible embodied in a non-transitory computer readable media, comprising instructions to cause one or more processors to (David, Para [0054] - - A computer program to cause processors to operating a chemical mechanical polishing/”substrate processing” apparatus): process a substrate with fluid flow through each of a plurality of fluid lines in the substrate processing system. (David, Para [0040-44], [0049] - - A plurality of polishing stations that that deliver polishing liquid from a polishing liquid supply through a plurality of fluid lines.)
But David fails to specify a liquid flow controller of the substrate processing system and cause the substrate processing system to process a substrate with fluid flow through a fluid line in the substrate processing system controlled by an LFC.
However, Wang teaches a liquid flow controller of the substrate processing system and cause the substrate processing system to process a substrate with fluid flow through a fluid line in the substrate processing system controlled by an LFC. (Wang, Para [0086], [0104] - - A mass flow controller/”liquid flow controller” that controls the flow of polishing liquid from a polishing liquid supply to a respective port.)
David and Wang are analogous art because they are from the same field of endeavor.  They relate to chemical mechanical polishing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above chemical mechanical polishing system, as taught by David, and incorporating the mass flow controller that controls the flow of polishing liquid from a polishing liquid supply to a respective port, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide flow control and measurement of polishing solution by using the mass flow controller that controls the flow of polishing liquid from a polishing liquid supply to a respective port, as suggested by Wang (Para [0086]).
But the combination of David and Wang fails to specify a plurality of liquid flow controllers (LFCs) coupled to an Ethernet for Control Automation Technology (EtherCAT) bus.
However, Somani teaches a plurality of liquid flow controllers (LFCs) coupled to an Ethernet for Control Automation Technology (EtherCAT) bus. (Somani, Para [0077] - - An array of multiple independently controlled mass flow controllers/”liquid flow controllers” connected to an EtherCAT bus.)
David, Wang and Somani are analogous art because they are from the same field of endeavor.  They relate to mass flow controller systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above mass flow controller system, as taught by David and Wang, and further incorporating the array of multiple independently controlled mass flow controllers connected to an EtherCAT bus, as taught by Somani.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for data transmission to and from multiple controllers by using the array of multiple independently controlled mass flow controllers connected to an EtherCAT bus, as suggested by Somani (Para [0077]).
But the combination of Wang and Somani fails to specify receive updated controller configuration data for a plurality of liquid flow controllers of the substrate processing system; send commands in sequence automatically through an Ethernet for Control Automation Technology (EtherCAT) bus to each of a plurality of liquid flow controllers (LFCs) to cause each of the LFCs in sequence to download a copy of the updated controller configuration data through the EtherCAT bus.
However, Bonnell teaches receive updated controller configuration data for a plurality of liquid flow controllers of the substrate processing system; send commands in sequence automatically through an Ethernet for Control Automation Technology (EtherCAT) bus to each of a plurality of liquid flow controllers (LFCs) to cause each of the LFCs in sequence to download a copy of the updated controller configuration data through the EtherCAT bus. (Bonnell, Para [0010-12], [0028-29] - - A control system consisting of multiple controllers/LFCs that obtain/”send commands in sequence to cause software downloads” updated software/”controller configuration data” versions for each controller/LFC that does not have a current software/”controller configuration data” version through an interconnect/”EtherCAT” bus.)
David, Wang, Somani, and Bonnell are analogous art because they are from the same field of endeavor.  They relate to controller systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system, as taught by David, Wang, and Somani, and further incorporating the control system consisting of multiple controllers that obtain updated software versions for each controller that does not have a current software version through an interconnect bus, as taught by Bonnell.  
One of ordinary skill in the art would have been motivated to do this modification in order to have a preferred software version running on each controller by having the control system consisting of multiple controllers obtain updated software versions for each controller that does not have a current software version through an interconnect bus, as suggested by Bonnell (Abstract).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over David et al, US Patent Pub. US 20140141695 A1 (hereinafter David) in view of Wang et al, US Patent Pub. US 20040023606 A1 (hereinafter Wang) in view of Somani, US Patent Pub. US 20200042021 A1 (hereinafter Somani) in view of Bonnell et al, US Patent Pub. US 20130111456 A1 (hereinafter Bonnell) as applied to Claims 1, 3, and 6-16 above, and in view of Manens et al, US Patent Pub. US 20080003931 A1 (hereinafter Manens).

Claim 2
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
But the combination of David, Wang, Somani, and Bonnell fails to specify each polishing station includes a cleaning liquid dispenser to deliver a cleaning liquid through a respective port to clean the polishing pad, and the plurality of LFCs includes a second multiplicity of LFCs with each respective LFC of the second multiplicity of LFCs controlling flow of the cleaning liquid from a rinsing liquid supply to the respective port.
However, Manens teaches each polishing station includes a cleaning liquid dispenser to deliver a cleaning liquid through a respective port to clean the polishing pad, and the plurality of LFCs includes a second multiplicity of LFCs with each respective LFC of the second multiplicity of LFCs controlling flow of the cleaning liquid from a rinsing liquid supply to the respective port. (Manens, Para [0033], [0047], [0064-68] - - Each of the plurality of polishing stations has a rinsing/cleaning liquid dispenser controller/LFC that flows a rinsing/cleaning liquid through a port to clean the polishing pad in addition to the controlled/LFC dispenser of polishing liquid.)
David, Wang, Somani, Bonnell, and Manens are analogous art because they are from the same field of endeavor.  They relate to chemical mechanical polishing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above chemical mechanical polishing system, as taught by David, Wang, Somani, and Bonnell, and further incorporating the plurality of polishing stations each having a rinsing liquid dispenser controller that flows a rinsing liquid through a port to clean the polishing pad in addition to the controlled dispenser of polishing liquid, as taught by Manens.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent cross contamination by the plurality of polishing stations each having a rinsing liquid dispenser controller that flows a rinsing liquid through a port to clean the polishing pad in addition to the controlled dispenser of polishing liquid, as suggested by Manens (Para [0046]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over David et al, US Patent Pub. US 20140141695 A1 (hereinafter David) in view of Wang et al, US Patent Pub. US 20040023606 A1 (hereinafter Wang) in view of Somani, US Patent Pub. US 20200042021 A1 (hereinafter Somani) in view of Bonnell et al, US Patent Pub. US 20130111456 A1 (hereinafter Bonnell) as applied to Claims 1, 3, and 6-16 above, and in view of Zhang et al, Chinese Patent Num. CN103521491A (hereinafter Zhang).

Claim 4
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
But the combination of David, Wang, Somani, and Bonnell fails to specify the plurality of LFCs includes a second LFC to control flow of the washing liquid to the respective port.
However, Manens teaches the plurality of LFCs includes a second LFC to control flow of the washing liquid to the respective port. (Manens, Para [0033], [0047], [0064-68] - - Multiple rinsing/cleaning liquid dispenser controllers/LFC that flows a rinsing/cleaning liquid through a port to clean the polishing pad in addition to the controlled/LFC dispenser of polishing liquid.)
David, Wang, Somani, Bonnell, and Manens are analogous art because they are from the same field of endeavor.  They relate to chemical mechanical polishing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above chemical mechanical polishing system, as taught by David, Wang, Somani, and Bonnell, and further incorporating the multiple rinsing liquid dispenser controllers that flow rinsing liquid through a port, as taught by Manens.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent cross contamination by the multiple rinsing liquid dispenser controllers that flow rinsing liquid through a port, as suggested by Manens (Para [0046]).
But the combination of David, Wang, Somani, Bonnell, and Manens fails to specify a transfer station and washing liquid dispenser to deliver a washing liquid through a respective port onto a substrate positioned at the transfer station.
However, Zhang teaches a transfer station and washing liquid dispenser to deliver a washing liquid through a respective port onto a substrate positioned at the transfer station. (Zhang, Pages 1, 4 - - Flushing a substrate at a transfer station with cleaning/washing fluid/liquid through a flushing device/port.) 
David, Wang, Somani, Bonnell, Manens, and Zhang are analogous art because they are from the same field of endeavor.  They relate to methods of rinsing products in a manufacturing system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above method of rinsing products in a manufacturing system, as taught by David, Wang, Somani, Bonnell, and Manens, and further incorporating the flushing a substrate at a transfer station with cleaning fluid through a flushing device, as taught by Zhang.  
One of ordinary skill in the art would have been motivated to do this modification in order to simplify a substrate cleaning process by flushing a substrate at a transfer station with cleaning fluid through a flushing device, as suggested by Zhang (Page 4).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over David et al, US Patent Pub. US 20140141695 A1 (hereinafter David) in view of Wang et al, US Patent Pub. US 20040023606 A1 (hereinafter Wang) in view of Somani, US Patent Pub. US 20200042021 A1 (hereinafter Somani) in view of Bonnell et al, US Patent Pub. US 20130111456 A1 (hereinafter Bonnell) as applied to Claims 1, 3, and 6-16 above, and in view of Manens et al, US Patent Pub. US 20080003931 A1 (hereinafter Manens) as applied to Claim 2 above, and in view of Montierth et al, US Patent Pub. US 20070197138 A1 (hereinafter Montierth).

Claim 5
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
But the combination of David, Wang, Somani, and Bonnell fails to specify the plurality of LFCs includes one or more second LFC to control flow of a cleaning and/or drying liquid to a respective port in a respective cleaning and/or drying station.
However, Manens teaches the plurality of LFCs includes one or more second LFC to control flow of a cleaning and/or drying liquid to a respective port in a respective cleaning and/or drying station. (Manens, Para [0033], [0047], [0064-68] - - Multiple rinsing/cleaning liquid dispenser controllers/LFC that flows a rinsing/cleaning liquid through a port to the polishing pad/station in addition to the controlled/LFC dispenser of polishing liquid.)
David, Wang, Somani, Bonnell, and Manens are analogous art because they are from the same field of endeavor.  They relate to chemical mechanical polishing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above chemical mechanical polishing system, as taught by David, Wang, Somani, and Bonnell, and further incorporating the multiple rinsing liquid dispenser controllers that flow rinsing liquid through a port, as taught by Manens.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent cross contamination by the multiple rinsing liquid dispenser controllers that flow rinsing liquid through a port, as suggested by Manens (Para [0046]).
But the combination of David, Wang, Somani, Bonnell, and Manens fails to specify one or more cleaning and/or drying stations to clean and/or dry substrates after the substrates have been polished at one or more of the polishing stations, the cleaning and/or drying stations selected from the group including a pre-clean buffing station, a brush cleaner, a megasonic cleaner, and a Marangoni drier.
However, Montierth teaches a megasonic cleaner. (Montierth, Para [0165] - - A megasonic cleaner to clean a substrate at a cleaning station.)
David, Wang, Somani, Bonnell, Manens, and Montierth are analogous art because they are from the same field of endeavor.  They relate to semiconductor fabrication systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above semiconductor fabrication system, as taught by David, Wang, Somani, Bonnell, and Manens, and further incorporating the megasonic cleaner to clean a substrate at a cleaning station, as taught by Montierth.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce substrate damage while cleaning by using a megasonic cleaner to clean a substrate at a cleaning station, as suggested by Montierth (Para [0003]).


Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over David et al, US Patent Pub. US 20140141695 A1 (hereinafter David) in view of Wang et al, US Patent Pub. US 20040023606 A1 (hereinafter Wang) in view of Somani, US Patent Pub. US 20200042021 A1 (hereinafter Somani) in view of Bonnell et al, US Patent Pub. US 20130111456 A1 (hereinafter Bonnell) as applied to Claims 1, 3, and 6-16 above, and in view of Shah et al, US Patent Pub. US 20160092701 A1 (hereinafter Shah).

Claim 17
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
But the combination of David, Wang, Somani, and Bonnell fails to specify instructions to confirm that each LFC has updated to use the updated controller configuration data.
However, Shah teaches instructions to confirm that each LFC has updated to use the updated controller configuration data. (Shah, Para [0007], [0051] - - A verification method/instructions to confirm that a device/LFC has updated with an update package.)
David, Wang, Somani, Bonnell, and Shah are analogous art because they are from the same field of endeavor.  They relate to controller system updating methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system updating method, as taught by David, Wang, Somani, and Bonnell, and further incorporating the verification method to confirm that a device has updated with an update package, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification in order to verify data integrity of a device by using a verification method to confirm that a device has updated with an update package, as suggested by Shah (Abstract).

Claim 18
The combination of David, Wang, Somani, Bonnell, and Shah teaches all the limitations of the base claims as outlined above.  
The combination of David, Wang, Somani, Bonnell, and Shah further teaches the instructions to confirm include instructions to receive a checksum from each LFC through the EtherCAT bus and compare the checksum to a stored checksum value. (Shah, Para [0007], [0028], [0051] - - A verification method/instructions to confirm that a device/LFC has updated with an update package using a checksum value received through a data network/EtherCAT.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system updating method, as taught by David, Wang, Somani, Bonnell, and Shah, and further incorporating the verification method to confirm that a device has updated with an update package using a checksum value received through a data network, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification in order to verify data integrity of a device by using a verification method to confirm that a device has updated with an update package using a checksum value received through a data network, as suggested by Shah (Abstract).

Claim 20
The combination of David, Wang, Somani, and Bonnell teaches all the limitations of the base claims as outlined above.  
But the combination of David, Wang, Somani, and Bonnell fails to specify instructions to authenticate each of the plurality of LFCs.
However, Shah teaches instructions to authenticate each of the plurality of LFCs. (Shah, Para [0007], [0051], [0055] - - A verification method/instructions to authenticate that a device/LFC has updated with an update package.)
David, Wang, Somani, Bonnell, and Shah are analogous art because they are from the same field of endeavor.  They relate to controller system updating methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system updating method, as taught by David, Wang, Somani, and Bonnell, and further incorporating the verification method to authenticate that a device has updated with an update package, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification in order to verify data integrity of a device by using a verification method to authenticate that a device has updated with an update package, as suggested by Shah (Abstract).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over David et al, US Patent Pub. US 20140141695 A1 (hereinafter David) in view of Wang et al, US Patent Pub. US 20040023606 A1 (hereinafter Wang) in view of Somani, US Patent Pub. US 20200042021 A1 (hereinafter Somani) in view of Bonnell et al, US Patent Pub. US 20130111456 A1 (hereinafter Bonnell) as applied to Claims 1, 3, and 6-16 above, and in view of Shah et al, US Patent Pub. US 20160092701 A1 (hereinafter Shah) as applied to Claims 17-18 and 20 above, and in view of Searle et al, US Patent Pub. US 20160117162 A1 (hereinafter Searle).

Claim 19
The combination of David, Wang, Somani, Bonnell, and Shah teaches all the limitations of the base claims as outlined above.  
	But the combination of David, Wang, Somani, Bonnell, and Shah fails to specify instructions to generate a notification to a user verifying that each LFC has updated to use the updated controller configuration data.
However, Searle teaches instructions to generate a notification to a user verifying that each LFC has updated to use the updated controller configuration data. (Searle, Para [0128] - - Instructions to generate notifications to a user in a log report that a component/LFC has been updated with updated software/”controller configuration data”.)
David, Wang, Somani, Bonnell, Shah, and Searle are analogous art because they are from the same field of endeavor.  They relate to controller system updating methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above controller system updating method, as taught by David, Wang, Somani, Bonnell, and Shah, and further incorporating the instructions to generate notifications to a user in a log report that a component has been updated with updated software, as taught by Searle.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a structured data format for analytics by using instructions to generate notifications to a user in a log report that a component has been updated with updated software, as suggested by Searle (Para [0048]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Menk et al, US Patent Pub. US 20120009847 A1 relates to claims 1, 11 and 16 regarding methods for chemical mechanical polishing of a substrate.
Laursen, US Patent Pub. US 20020173232 A1 relates to claims 1, 7-8, 11-13, and 16 regarding methods for chemical mechanical polishing of a substrate and flow rate of fluid.
Wang et al, US Patent Pub. US 20070298689 A1 relates to claims 1-2, 4, 11 and 16 regarding methods for chemical mechanical polishing and rinsing of a substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119